               Case 2:21-cv-01596-NJK Document 4 Filed 08/31/21 Page 1 of 1




 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   ROBIN SOMERS,
                                                                Case No.: 2:21-cv-01596 -NJK
 7           Plaintiff,
                                                                           ORDER
 8   v.
                                                                        [Docket No. 1]
 9   KILOLO KIJAKAZI,
10           Defendant.
11          Pending before the Court is Plaintiff’s application for leave to proceed in forma pauperis.
12 Docket No. 1. Plaintiff failed to respond to the questions about gross pay or wages and failed to
13 fully respond to Question 7, regarding the amount of support she provides each person; therefore,
14 her application is incomplete. See id. at 1-2. Accordingly, the Court DENIES Plaintiff’s
15 application for leave to proceed in forma pauperis without prejudice. Plaintiff will be granted an
16 opportunity to cure the deficiencies of her application to proceed in forma pauperis or, in the
17 alternative, pay the full filing fee for this action. If Plaintiff chooses to file a new application to
18 proceed in forma pauperis, Plaintiff must file a complete, accurate application responding to every
19 question provided on the application.
20          No later than September 30, 2021, Plaintiff shall either make the necessary arrangements
21 to pay the filing fee, accompanied by a copy of this order, or file a signed and dated, accurate
22 application to proceed in forma pauperis. The Clerk of the Court shall send Plaintiff a blank
23 application form. Failure to timely comply with this order may result in a recommendation
24 to the District Judge that this case be dismissed without prejudice.
25          IT IS SO ORDERED.
26          Dated: August 31, 2021
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                      1
